Exhibit 10.6

Myriad Genetics, Inc.

Non-Employee Director Compensation Policy

(effective October 1, 2007)

The following is a description of the standard compensation arrangements under
which our non-employee directors are compensated for their service as directors,
including as members of the various committees of our Board.

 

Annual Retainer   $50,000 Chairman of the Board   $35,000 additional retainer
Committee Chair Compensation  

Audit Committee

  $25,000 additional retainer

Compensation Committee

  $15,000 additional retainer

Nominating and Governance Committee

  $15,000 additional retainer Committee Member Compensation   (other than each
Committee Chair)   Audit Committee   $12,000 additional retainer Compensation
Committee   $7,500 additional retainer Nominating and Governance Committee  
$7,500 additional retainer Per Meeting Fees   We plan to pay each non-employee
director a per meeting cash fee, in an amount which has not yet been established
by the Board, if they are required to attend more than five in-person meetings
and four telephonic meetings each fiscal year. Stock Option Awards   Upon
initial election   15,000 options Annually   15,000 options

All cash fees are paid in four quarterly installments following each quarter of
service. Non-employee directors are also reimbursed for their out-of pocket
expenses incurred in attending meetings.

All options are granted under our 2003 Employee, Director and Consultant Stock
Option Plan, as amended (the “2003 Plan”), and vest in full on the first
anniversary of the date of grant, assuming continued membership on the Board.
Annual option grants are made automatically under the terms of the 2003 Plan on
the date of our annual meeting of stockholders, provided that a director who was
initially elected to the Board within six months of the annual meeting shall not
receive an annual grant. Options are exercisable after the termination of the
director’s service on the Board to the extent exercisable on the date of such
termination for the remainder of the life of the option. All options will become
fully exercisable upon a change of control of Myriad or upon the director’s
death, as provided for under the 2003 Plan.